Citation Nr: 1637568	
Decision Date: 09/23/16    Archive Date: 09/30/16

DOCKET NO.  12-18 620	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to service connection for a cervical spine disability, to include intervertebral disc bulging at C6-7 (claimed as a neck disability).

2.  Entitlement to service connection for a back disability, to include intervertebral disc bulging at L4-5.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Jessica O'Connell, Associate Counsel 

INTRODUCTION

The Veteran served on active duty from July 1964 to July 1967 and was discharged under honorable conditions.  The Veteran also served on active duty from May 1971 to February 1972 and was discharged under conditions other than honorable.

This case came before the Board of Veterans' Appeals (Board) on appeal from a December 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.  Unfortunately, the Veteran died in September 2015.  As a result, the Board dismissed the Veteran's appeal in October 2015.  In December 2015, VA determined that the appellant, the Veteran's surviving spouse, is a proper substitute to continue her late husband's appeal.  

In September 2015 the Veteran filed a claim for entitlement to service connection for colon cancer and in December 2015 the appellant filed an application for burial benefits.  A review of the limited record before the Board reflects that these issues have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2016).


REMAND

The record before the Board consists of electronic records located within the Veterans Benefits Management System (VBMS) and Virtual VA.  It is evident that a substantial portion of the contents of the claims file have not been properly associated with these electronic databases and are currently missing and unavailable for review.  Therefore, a remand is required to ensure that there is a complete record upon which to decide the appellant's appeal.  

Accordingly, the case is REMANDED to the RO or the Appeals Management Center (AMC) in Washington, D.C. for the following actions:

1.  The RO or the AMC should undertake all appropriate actions to rebuild the missing contents of the appellant's claims file, to include locating and reviewing the original paper claims file(s) to determine which additional documents need to be added to the electronic records in Virtual VA or VBMS.

2.  Following completion of the above, the RO or the AMC should also undertake any other development it deems to be warranted, to include, if deemed necessary, obtaining retrospective medical opinions.

3.  Then, the RO or the AMC should readjudicate the issues on appeal.  If any benefit sought on appeal is not granted to the appellant's satisfaction, the appellant and her representative must be provided a Supplemental Statement of the Case and be given an adequate opportunity to respond.  Thereafter, the case should be returned to the Board for further appellate action.

By this remand, the Board intimates no opinion as to any final outcome warranted.

The appellant need take no action unless she is otherwise notified, but she may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This REMAND must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

